UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MUHAMMAD AHMAD ABDALLAH                      :
AL-ANSI,                                     :
                                             :
                      Petitioner,            :
                                             :
               v.                            :      Civil Action No. 08-1923 (GK)
                                             :
BARACK H. OBAMA, et al.,                     :
                                             :
                      Respondents.           :

                                            ORDER

       The Court has received Petitioner’s Emergency Motion to Compel Production of Medical

Records. It is this 19th day of June, 200, hereby

       ORDERED, that the Government respond to Petitioner’s Emergency Motion no later than

June 22, 2009.



                                                    /s/
                                                    Gladys Kessler
                                                    United States District Judge


Copies via ECF to all counsel of record